NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2008-3261

                                     ANTHONY W. LISANTI,

                                                         Petitioner,

                                              v.

                       OFFICE OF PERSONNEL MANAGEMENT,

                                                         Respondent.

      Petition for review of the Merit Systems Protection Board in CH0831070499-I-1.

                                         ON MOTION

Before PROST Circuit Judge.

                                          ORDER

        Anthony W. Lisanti moves without opposition for a 45-day extension of time, until

March 19, 2009, to file his brief.

        Upon consideration thereof,

        IT IS ORDERED THAT:

        The motion is granted.

                                                   FOR THE COURT


       FEB 2 2009                                   /s/ Jan Horbalv
           Date                                    Jan Horbaly
                                                   Clerk                        FILED
                                                                       U.S. COURT OF APPEALS FOR
                                                                          THE FEDERAL CIRCUIT


cc:     Linda D. Friedman, Esq.                                            FEB 0 2 2009
        Tara J. Kilfoyle, Esq.
                                                                             JAN HORBALY
s20                                                                             CLERK